Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered January 25, 1996, convicting him of robbery in the first degree (two counts) and criminal use of a firearm in the first degree (two counts), grand larceny in the third degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There was ample corroboration of the accomplice’s testimony regarding the defendant’s role in the two robberies (see, People v Steinberg, 79 NY2d 673, 683; People v Higgins, 170 AD2d 621). This corroboration included the defendant’s statements, as well as the testimony of the various witnesses confirming that the defendant was employed at the two stores which were robbed at the time the respective incidents occurred. Furthermore, the testimony of an employee of NYNEX, the local telephone company, confirmed that prior to each incident, on the day each occurred, the defendant called his friend, the accomplice, who actually went into the stores, and after displaying a firearm, forcibly took money.
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80, 83).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.